Citation Nr: 0102602	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-42 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for bronchitis as secondary 
to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1971 with a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO, in pertinent part, denied 
entitlement to service connection for chloracne, soft tissue 
sarcoma, skin rash, and bronchitis as secondary to exposure 
to herbicides.  

The veteran's notice of disagreement (NOD) with the above 
determination was limited to the denial of service connection 
for chloracne, skin rash, and bronchitis as secondary to 
exposure to herbicides.  Nonetheless, the RO included the 
claim of service connection for soft tissue sarcoma as 
secondary to exposure to herbicides in the October 1997 
Statement of the Case (SOC).  In any event, the veteran did 
not file a substantive appeal as to any claim.  This matter 
is further addressed in the remand portion below.  

In September 1999 the veteran requested a travel board 
hearing.  In August 2000 the RO contacted the veteran by 
telephone to ascertain whether he still wanted to have the 
travel board hearing he had previously requested in September 
1999.  The veteran stated that he no longer desired a 
hearing, thus effectuating a withdrawal of his request for a 
personal hearing.  It was also determined that he wished to 
pursue only the claim of entitlement to service connection 
for soft tissue sarcoma and bronchitis as secondary to 
exposure to herbicides.  

As the Board noted earlier, the veteran never filed a NOD 
with the April 1999 RO denial of service connection for soft 
tissue sarcoma as secondary to exposure to herbicides.  
Accordingly, the Board construes the above August 2000 
communication from the veteran as an attempt to reopen this 
claim.  As this matter has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for appropriate action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

Accordingly, in view of the circumstances of this case as 
described above, the Board has construed the issue for 
appellate review as limited to the one reported on the title 
page.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's claim of entitlement to service connection for 
bronchitis as secondary to exposure to herbicides was denied 
by the RO in June 1997.  Notice was mailed in June 1997.  He 
filed a timely NOD in October 1997.  The RO issued a SOC in 
October 1997.  As was noted earlier, he did not file a 
substantive appeal.

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme, which requires the filing of both a NOD 
and a substantive appeal.  See Roy v. Brown, 5 Vet. App. 554, 
556 (1993). 

The relevant statutory framework provides that the initiation 
of appellate review is completed by the filing of a timely 
substantive appeal following the issuance of a SOC.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202 (2000).  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
veteran, or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or, where applicable, within the extended 
time limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2000).  A 
failure to submit a Substantive Appeal which is both timely 
and adequate results in a statutory bar to appealing that 
decision." See Roy, supra.

In this case, the RO did not advise the veteran referable to 
perfecting a timely appeal with respect to his claim for 
service connection for bronchitis as secondary to exposure to 
herbicides during the telephone conversation when the veteran 
declared that he wished to continue his appeal.  

Accordingly, the Board is compelled to remand the case to the 
RO for further action as follows:

The RO should review the record and issue 
a determination as to whether the veteran 
timely perfected a substantive appeal of 
the June 1997 denial of entitlement to 
service connection for bronchitis as 
secondary to exposure to herbicides.  The 
veteran should be notified in writing of 
the determination, and if it is 
unfavorable, of his right to appeal it 
within one year of the date of 
notification.

If the veteran files a notice of disagreement with the 
determination, the RO should issue a SOC.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The purpose of this remand is to accord the veteran due 
process of law.  No action is required of the veteran until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


